In an action on a promissory note in which plaintiff moved for summary judgment in lieu of the service of a complaint, defendants appeal (1) as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated April 15, 1975, as, upon reargument, (a) granted plaintiff’s motion for summary judgment and (b) denied defendants’ cross motion to dismiss the complaint, and (2) the judgment entered thereon on April 28, 1975. Judgment and order affirmed insofar as appealed from, with $50 costs and disbursements. Special Term properly granted summary judgment. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.